Citation Nr: 1209399	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-22 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty in August 1949, from September 1950 to July 1952, and from November 1953 to February 1974.  The Veteran died in July 2009, and the Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Paul, Minnesota Department of Veterans' Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died July 2009, at the age of 76; the Certificate of Death establishes that the cause of the Veteran's death was larynx cancer.

2.  At the time of the Veteran's death, he had established entitlement to service connection for subtotal gastrectomy residuals, major depressive disorder, right shoulder bursitis, left epididymectomy, and hemorrhoids.  

3.  The information of record establishes that the Veteran, for his period of Air Force service from November 1972 to February 1974, had 11 months of foreign service, and that during this time he was treated in February 1973 at a United States (U.S.) Air Force hospital at the Udorn Airbase in Thailand; and thus under the facts of this case the evidence is in relative equipoise to support a finding that the Veteran was exposed to herbicide agents in service. 

4.  The record evidence is in relative equipoise as to whether there is a causal relationship between the Veteran's exposure to herbicide agents in service and the subsequent development of his fatal larynx cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Appellant, a disease or injury of service origin contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Appellant in proceeding with this issue given the fully favorable nature of the Board's decision.




Background and Analysis

The Appellant contends that during her husband's service, and as a member of the 1st Combat Evaluation Group, he served in many locations in South Vietnam.  See December 2009 VA Form 21-4138.  Of record is a DD Form 214, which confirms that the Veteran served from November 1972 to February 1974, whereupon at that time he was assigned to the 1st Combat Evaluation Group with the Air Force.  Also during this time 11 months were noted to have been foreign service.  Further, as part of her May 2011 VA Form 9 the Appellant contended that the Veteran was exposed to Agent Orange in the Republic of Thailand, with service treatment records confirming that he was medically treated there.  She added that her husband was a supply supervisor and may have handled Agent Orange.  The Appellant's representative, as shown as part of a September 2011 VA Form 646, observed that the years 1973 to 1974 were essentially missing from the Veteran's service record, and that during this time he was working in cooperation with "Air-America and CAT" at Udorn Airbase.  The representative additionally commented that these records may have been classified due to CIA ties to the operations.  

In the instant case, the Veteran's Certificate of Death indicates that he died in July 2009, at the age of 76.  The Certificate of Death also establishes that the cause of the Veteran's death was larynx cancer. 

At the time of the Veteran's death, he had established entitlement to service connection for subtotal gastrectomy residuals, major depressive disorder, right shoulder bursitis, left epididymectomy, and hemorrhoids.

The survivors of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The following diseases are deemed associated with herbicide exposure, under current VA law:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  This statutory presumption, however, is not for application in this case as the Veteran does not have the requisite service in Vietnam during the Vietnam era. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand were replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircraft flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.

A DD Form 214 (showing active service from November 1972 to February 1974 (with 11 months foreign service)) and a service treatment record noting that the Veteran was treated on February 1, 1973, at the 432 USAF Hospital at Udorn Airbase Thailand reflect that the Veteran served with the United States Air Force in Thailand.  His military occupational specialty (MOS) during this time was an inventory management specialist.  

The C&P Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. 

In considering the Veteran's MOS of an inventory management specialist, his having 11 months of foreign service reported on the above-mentioned DD Form 214, as well as, of significant note, his being medically treated in February 1973 at Udorn Airbase in Thailand, the Board will resolve doubt in favor of the Appellant and find the Veteran was exposed to Agent Orange while in Thailand.  See generally Pentacost v. Principi, 16 Vet. App. 124 (2002).

As the evidence of record reflects that the Veteran served with the U.S. Air Force in Thailand during the Vietnam era, and likely worked otherwise near the air base perimeter, the evidence is also in relative equipoise as to whether the Veteran was exposed to herbicide agents in service.  Id.  Accordingly, the Veteran's in-service exposure to herbicide agents may be conceded on a factual basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) (2010).

It has been shown by competent medical evidence that the Veteran was diagnosed with, and died as a result of, larynx cancer following discharge from military service.  

After a careful review of the record and resolving all doubt in favor of the Appellant, the Board finds that a service-connected disability (i.e., larynx cancer) did cause or contribute substantially or materially to the Veteran's death.  In this regard, the Board initially notes that herbicide exposure has been conceded on a factual basis.  The Board also notes the pertinent findings set out as part of the VBA Fast Letter 09-20.  In addition, the competent medical evidence of record reflects that the Veteran had been diagnosed with locally advanced squamous cell carcinoma of the larynx (see private medical discharge summary dated in July 2009).  Finally, the Certificate of Death establishes that the cause of the Veteran's death was larynx cancer.  Accordingly, the Board finds it reasonable to conclude that the evidence shows a causal relationship between the Veteran's in-service exposure to herbicide agents and the subsequent development of larynx cancer, which did cause or contribute substantially or materially to the Veteran's death.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is granted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


